Me. Justice Feanco
Soto delivered the opinion of the court.
This is an action of unlawful detainer originally brought in the first division of the Municipal Court of San Juan.
*442. The present is a second appeal from the judgment of the District Court of San Juan, Section One, on appeal from the judgment of the municipal court.
Section 10 of the Unlawful Detainer Act of March 9, 1905, is as follows:
“Sec. 10.- — In actions of unlawful detainer not more than one appeal 'shall he allowed in any case, and shall he taken as follows: To the district court from the judgments rendered hy the municipal courts; and to the Supreme Court from the judgments rendered in the first instance hy the district court.”
In accordance with that statute only one appeal is allowed in an action of unlawful detainer and as there was an appeal from the judgment of the municipal court to the district court, the judgment of the latter court is final and the Supreme Court is without jurisdiction to review that judgment on appeal.
It is true that when the case was heard on appeal in the District Court of San Juan an. amendment to the complaint was moved for and allowed, but the amendment did not give original jurisdiction to the lower court, even assuming, without holding, that an amendment may be allowed giving said court original jurisdiction.
The appeal must be dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices .Wolf, Aldrey and Hutchison concurred.